Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Fred Melvin Tisdell appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2000) complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) (2006), as frivolous, malicious, or for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Tisdell v. Bullock, No. 1:08-cv-00603-NCT-RAE (M.D.N.C. Oct. 23, 2008). We deny Tisdell’s motions for appointment of counsel, for a transcript at government expense, for production of documents, to amend or correct the cap*232tion, and for acknowledgement of the main defendants on all forthcoming documents. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.